NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTINEZ AYTCH,                                 No. 16-16157

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00623-RCJ-VPC

 v.
                                                MEMORANDUM*
G. CARPENTER, RN, DONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Martinez Aytch appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We vacate and remand.

      The district court screened and dismissed Aytch’s action for failure to

exhaust administrative remedies, finding that Aytch filed the complaint before he

received a response to his first level grievance. However, Aytch alleged that the

prison failed to respond to his informal grievances and that administrative remedies

were effectively unavailable to him. See Sapp v. Kimbrell, 623 F.3d 813, 826 (9th

Cir. 2010) (PLRA does not require exhaustion when remedies are “effectively

unavailable”); Brown v. Valoff, 422 F.3d 926, 943 n.18 (9th Cir. 2005) (“Delay in

responding to a grievance, particularly a time-sensitive one, may demonstrate that

no administrative process is in fact available.”). Because the district court did not

address whether administrative remedies were effectively unavailable to Aytch, we

vacate and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                     16-16157